  

Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (this “Amendment”) is entered into
effective as of 2nd day of June, 2016, by and among Gran Tierra Energy
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Borrower”), Gran Tierra
Energy Inc., a corporation duly formed and existing under the laws of the State
of Nevada (the “Parent”), The Bank of Nova Scotia, as administrative agent (the
“Administrative Agent”) and the Lenders party hereto.

 

WITNESSETH:

 

WHEREAS, Borrower, the Parent, the Administrative Agent, and Lenders are parties
to that certain Credit Agreement dated as of September 18, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement as amended by this Amendment);

 

WHEREAS, pursuant to the Credit Agreement, Lenders have made certain Loans to
the Borrower and provided certain other credit accommodations to Borrower;

 

WHEREAS, the Administrative Agent, Borrower and the Lenders have agreed to enter
into this Amendment to amend the Credit Agreement as more particularly set forth
herein;

 

WHEREAS, the Lenders have agreed to redetermine the Borrowing Base by reducing
the Borrowing Base to $185,000,000.00 as provided herein, which redetermination
of the Borrowing Base shall constitute the Scheduled Redetermination of the
Borrowing Base for May 1, 2016; and

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
parties hereto have agreed to enter into this Amendment.

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Lenders hereto hereby agree as follows:

 

Section 1.          Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be amended, effective as of the Effective Date (as
defined below) in the manner provided in this Section 1.

 

1.1           Additional Definitions. Section 1.02 of the Credit Agreement shall
be amended by inserting the following definitions in appropriate alphabetical
order, which shall read in full as follows:

 

1 

 

  

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2           Amended and Restated Definition. Section 1.02 of the Credit
Agreement shall be amended by amending and restating clause (d) of the
definition of “Defaulting Lender”, which shall read in full as “(d) has become
the subject of a Bankruptcy Event or a Bail-In Action.”

 

1.3           Amendment to Section 2.07(c)(ii)(A) of the Credit Agreement.
Section 2.07(c)(ii)(A) of the Credit Agreement shall be amended by amending and
restating “April 15th and October 15th” with “May 15th and November 15th”.

 

1.4           Amendments to Section 4.03 of the Credit Agreement. Section
4.03(c)(iii)(A) of the Credit Agreement shall be amended to amend and restate
the proviso as the end thereof in its entirety, which shall read in full as
follows:

 

2 

 

  

provided that, subject to Section 12.20, no such reallocation will constitute a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Bank or any Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;

 

1.5         Amendments to Section 4.03 of the Credit Agreement. The last
paragraph of Section 4.03(c) of the Credit Agreement shall be amended by
amending and restating clause (i) thereof, which shall read in full as “(i) a
Bankruptcy Event or Bail-in Action with respect to a Lender Parent of any Lender
shall occur following the date hereof and for so long as such event shall
continue or”

 

1.6         Amendment to Section 6.02 of the Credit Agreement. Section 6.02 of
the Credit Agreement shall be amended to add a new clause (e) and amend and
restate the last paragraph thereof, which shall in each case read in their
entirety as follows:

 

(e)          Immediately after giving effect to such Loan or the issuance,
amendment, renewal or extension of such Letter of Credit, the aggregate
Revolving Credit Exposure shall not exceed $160,000,000 without the written
consent of each Lender in its sole discretion.

 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and (b) and Sections 6.02(d) and (e).

 

1.7         Amendment to Section 9.02(g) of the Credit Agreement. Section
9.02(g) of the Credit Agreement shall be amended by amending and restating
“$600,000,000” with “$500,000,000”.

 

1.8         Amendment to Section 9.02(i) of the Credit Agreement. Section
9.02(i) of the Credit Agreement shall be amended and restated in its entirety to
read as follows:

 

(i)          Debt incurred by any Credit Party, the principal amount of which
does not exceed five percent (5%) of the lesser of (x) $160,000,000 and (y) the
then-effective Borrowing Base in the aggregate.

 

1.9         Amendment to Sections 9.05(g) and (k) of the Credit Agreement.
Sections 9.05(g) and (k) of the Credit Agreement shall be amended by amending
and restating “Borrowing Base Utilization Percentage” with “percentage equal to
the lesser of (x) the amount of the fraction expressed as a percentage, the
numerator of which is the sum of the Revolving Credit Exposures of the Lenders
on such day, and the denominator of which is $160,000,000 and (y) the Borrowing
Base Utilization Percentage”.

 

1.10       Amendment to Section 9.10 of the Credit Agreement. Section 9.10 of
the Credit Agreement shall be amended and restated in its entirety to read as
follows:

 

3 

 

  

Mergers, Etc. The Parent will not, and will not permit any other Credit Party
to, merge into or with or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (whether now owned
or hereafter acquired) (any such transaction, a “consolidation”), or liquidate
or dissolve; provided that, so long as no Default then exists, or would exist
after giving effect thereto, and both before and after giving effect thereto,
each Credit Party is in compliance with Section 8.14: (a) any Subsidiary
Guarantor may participate in a consolidation with the Borrower so long as the
Borrower is the surviving Person or transferee, (b) any Subsidiary Guarantor may
participate in a consolidation with the Parent so long as the Parent is the
surviving Person or transferee, (c) the Parent shall be in Pro Forma Compliance
and subject to the other provisions of this Agreement, including Sections
9.02(j) and 9.03(e), any Subsidiary Guarantor may participate in a consolidation
with any Unrestricted Subsidiary so long as the Subsidiary Guarantor is the
surviving Person or transferee, (d) any Subsidiary Guarantor may participate in
a consolidation with any other Subsidiary Guarantor; provided that, in the case
of clause (d), the surviving Subsidiary Guarantor or transferee (the “Surviving
Subsidiary Guarantor”) shall either be organized in (i) the same jurisdiction as
the Subsidiary Guarantor that is not the surviving Subsidiary Guarantor or
transferee (the “Non-Surviving Subsidiary Guarantor”), (ii) the same
jurisdiction as the Surviving Subsidiary Guarantor if the Property of the
Non-Surviving Subsidiary Guarantor has a de minimus value or derives
substantially all of its value from the jurisdiction in which the Surviving
Subsidiary Guarantor is organized, (iii) any state of the United States of
America or province of Canada, or (iv) such other jurisdiction as approved by
the Majority Lenders, and (e) on or before June 30, 2016, Gran Tierra
International Inc., a company incorporated under the laws of the Cayman Islands,
may participate in a consolidation with the Borrower (i) so long as the Borrower
is the surviving Person and (ii) after giving effect to such consolidation, the
Borrower is in compliance with Section 8.13.

 

1.11         Amendment to Section 12.02(b)(vi) of the Credit Agreement. Section
12.02(b)(vi) of the Credit Agreement shall be amended by inserting “or Section
6.02(e),” immediately after “Section 6.01,” therein.

 

1.12         Amendment to Article XII of the Credit Agreement. Article XII of
the Credit Agreement shall be amended to insert a new Section 12.20 immediately
following Section 12.19 of the Credit Agreement which shall read in full as
follows:

 

Section 12.20   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

4 

 

  

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.

 

Section 2.     Redetermination of Borrowing Base. The Lenders party hereto
hereby agree that for the period from and including the Effective Date, but
until the next Redetermination Date, the amount of the Borrowing Base shall be
reduced to $185,000,000.00. The Lenders party hereto and the Borrower agree that
the redetermination provided for in this Section 2 shall constitute the
Scheduled Redetermination of the Borrowing Base for May 1, 2016. Notwithstanding
the foregoing, the Borrowing Base may be subject to further adjustments from
time to time pursuant to Section 2.07 or Section 9.11(d) of the Credit
Agreement.

 

Section 3.     Conditions Precedent. This Amendment shall be effective on the
date that each of the following conditions precedent is satisfied or waived in
accordance with Section 12.02 of the Credit Agreement (the “Effective Date”):

 

3.1     Counterparts. Administrative Agent shall have received from the Lenders,
the Parent and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Amendment signed on behalf of such Persons.

 

3.2     Amendment Fee. The Borrower shall have paid to the Administrative Agent,
for the account of the Lenders that execute this Amendment on or prior to the
Effective Date, an amendment fee in an aggregate amount of $50,000, payable to
each Lender pro-rata based on such Lender’s Commitment as in effect on the
Effective Date.

 

3.3     Fees and Expenses. The Borrower shall have paid to Administrative Agent
any and all fees and expenses payable to Administrative Agent or the Lenders
pursuant to or in connection with this Amendment.

 

3.4     No Default/No Event of Default/No Borrowing Base Deficiency. No Default
or Event of Default shall have occurred and be continuing and no Borrowing Base
Deficiency shall exist.

 

5 

 

  

Section 4.    Representations and Warranties of Borrower. To induce the Lenders
and Administrative Agent to enter into this Amendment, Borrower hereby
represents and warrants to Lenders and Administrative Agent as follows:

 

4.1    Reaffirm Existing Representations and Warranties. Each representation and
warranty of Borrower contained in the Credit Agreement and the other Loan
Documents is true and correct in all material respects (except to the extent any
such representation or warranty is qualified by materiality or Material Adverse
Effect, in which case it shall be true and correct in all respects) on the date
hereof after giving effect to the amendments set forth herein, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (except to the extent any such
representation or warranty is qualified by materiality or Material Adverse
Effect, in which case it shall be true and correct in all respects) as of such
specified earlier date.

 

4.2    Due Authorization; No Conflict. The execution, delivery and performance
by Borrower of this Amendment are within Borrower’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder or
shareholder action (including, without limitation, any action required to be
taken by any class of directors of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of this
Amendment). The execution, delivery and performance by Borrower of this
Amendment (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or any other third
Person (including shareholders or any class of directors, whether interested or
disinterested, of the Parent, the Borrower or any other Person), nor is any such
consent, approval, registration, filing or other action necessary for the
validity or enforceability of this Amendment, except such as have been obtained
or made and are in full force and effect other than those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of this Amendment, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Credit Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any Material
Document or any indenture, agreement or other instrument binding upon Borrower
or any other Credit Party or its Properties, or give rise to a right thereunder
to require any payment to be made by any Credit Party, and (d) will not result
in the creation or imposition of any Lien on any Property of Borrower or any
other Credit Party (other than the Liens created by the Loan Documents).

 

4.3    Validity and Enforceability. This Amendment constitutes a legal, valid
and binding obligation of Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

4.4    Acknowledgment of No Defenses. Borrower acknowledges that it has no
defense to (a) Borrower’s obligation to pay the Obligations when due, or (b) the
validity, enforceability or binding effect against Borrower or any other Credit
Party of the Credit Agreement or any of the other Loan Documents (to the extent
a party thereto) or any Liens intended to be created thereby.

 

6 

 

  

Section 5.    Miscellaneous.

 

5.1    Reaffirmation of Loan Documents. Any and all of the terms and provisions
of the Credit Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect. This Amendment shall not limit
or impair any Liens securing the Obligations, each of which are hereby ratified,
affirmed and extended to secure the Obligations as it may be increased pursuant
hereto. This Amendment constitutes a Loan Document.

 

5.2    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5.3    Counterparts. This Amendment may be executed in counterparts, including,
without limitation, by electronic signature, and all parties need not execute
the same counterpart; however, no party shall be bound by this Amendment until
each Credit Party and the Lenders have executed a counterpart. Facsimiles or
other electronic transmissions (e.g. pdfs) of such executed counterparts shall
be effective as originals.

 

5.4    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.

 

5.5    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

 

5.6    Effectiveness. This Amendment shall be effective automatically and
without necessity of any further action by Borrower, Administrative Agent or
Lenders when counterparts hereof have been executed by each Credit Party and the
Lenders.

 

5.7    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

7 

 

   

BORROWER:   gran tierra energy international  holdings ltd.           By: /s/
Adrian Coral     Name: Adrian Coral     Title: Director       PARENT:   GRAN
TIERRA ENERGY INC.           By:   /s/ David Hardy     Name:  David Hardy    
Title: Vice President, Legal & General Counsel

 

Signature Page –Amendment

 

 

 

  

ADMINISTRATIVE AGENT:   THE BANK OF NOVA SCOTIA,       By: /s/ Clement Yu  
Name: Clement Yu   Title: Director       By:   /s/ Ryan Moonilal   Name: Ryan
Moonilal   Title: Analyst

 

Signature Page –Amendment

 

 

 

  

LENDERS: THE BANK OF NOVA SCOTIA, as a Lender       By:   /s/ Philip Lloyd  
Name: Philip Lloyd   Title: Director, International Banking       By:   /s/
Enrique Lopez   Name: Enrique Lopez   Title: Vice President, International
Banking

 

Signature Page –Amendment

 

 

 

  

  SOCIÉTÉ GÉNÉRALE,   as a Lender       By:   /s/ Max Sonnonstine   Name:  Max
Sonnonstine   Title: Director

 

Signature Page –Amendment

 

 

 

  

  HSBC Bank Canada,   as a Lender       By:   /s/ Jason Lang   Name:  Jason Lang
  Title: Director       By:   /s/ Ronald Cheung   Name:  Ronald Cheung   Title:
Associate

 

Signature Page –Amendment

 

 

 

  

  Export Development Canada,   as a Lender       By:   /s/ Vivianne Bouchard  
Name:  Vivianne Bouchard   Title:  Sr. Asset Manager       By:   /s/ Marc
Blondin   Name:  Marc Blondin   Title: Loan Portfolio Manager

 

Signature Page –Amendment

 

 

 

 

  Natixis, New York Branch,   as a Lender       By:   /s/ Federico Firoentini  
Name:  Federico Fiorentini   Title:  Managing Director           By:   /s/
Morvan Mallegol   Name:  Morvan Mallegol   Title:  Director

 

Signature Page –Amendment

 

 

 

  

  Royal Bank of Canada,   as a Lender       By:   /s/ Maria E. Hushovd  
Name:  Maria E. Hushovd   Title:  Authorized Signatory

 

Signature Page –Amendment

 

 

